Case 1:19-cv-22973-BB Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 5




                                  U.S. DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

 MAI LIS BAHR,

       Plaintiff,

 vs.

 NCL (BAHAMAS) LTD. d/b/a NCL,

       Defendant,
 _____________________________/

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, MAI LIS BAHR, by and through her undersigned counsel, hereby sues the

 Defendant, NCL (BAHAMAS) LTD. d/b/a NCL, and alleges as follows:

                                            PARTIES

 1.    Plaintiff, MAI LIS BAHR, was and is a resident of and domiciled in the State of North

       Carolina, and resides in Charlotte, Mecklenburg County, North Carolina.

 2.    At all times material, Defendant, NCL (BAHAMAS) LTD. d/b/a NCL was and is

       incorporated in the State of Florida and maintains its principal place of business in the State

       of Florida, located at: 7655 Corporate Center Drive, Miami, FL 33126.

                               JURISDICTION AND VENUE

 3.    This Court has jurisdiction based on diversity of citizenship 28 USC §1332 because this is

       an action for damages that exceeds this Court’s minimum jurisdictional requirements, to

       wit, $75,000.00, exclusive of all interest and costs; and the parties are completely diverse

       as the Plaintiff is from North Carolina and the Defendant is from Florida.
Case 1:19-cv-22973-BB Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 5




 4.   This Court also has jurisdiction over this matter pursuant to 28 USC §1333(1) (admiralty)

      and the contractual language contained in the cruise ticket.

 5.   Venue in the United States District Court for Southern District of Florida is appropriate

      pursuant to the forum selection clause contained in the passenger ticket between Plaintiff

      and Defendant.

 6.   At all times material, Defendant, NCL (BAHAMAS) LTD, d/b/a NCL, personally or

      through an agent:

      A.      Operated, conducted, engaged and/or carried on a business venture in the
              State of Florida, and in particular Miami-Dade County, Florida;

      B.      Maintained its principal place of business in Miami-Dade County, Florida;

      C.      Was engaged in substantial business activity in the State of Florida, and in
              particular, in Miami-Dade County, Florida;

      D.      Operated vessels and provided vessels for cruises in the waters of this state;

      E.      Committed one or more acts as set forth in F.S. §48,081, 48.181 and 48.193,
              which submit the defendant to the jurisdiction and venue of this Court.
              Further, the defendant is subject to the jurisdiction of this Honorable Court
              due to the foregoing and 28 U.S.C. §1333;

      F.      The acts of Defendant set out in the Complaint occurred in whole or in part
              in Miami-Dade County and/or the State of Florida.

 7.   All conditions precedent to the institution of this action have been satisfied, or otherwise

      excused, including the pre-suit notice required by the terms and conditions of Defendant’s

      cruise ticket. (Original ticket is no longer in Plaintiff’s possession).

                                  COUNT I - NEGLIGENCE

 8.   On or about July 18, 2018, while the subject vessel, the Norwegian Pearl, was operating

      in navigable waters, the Plaintiff, MAI LIS BAHR, sustained serious and permanent

      injuries, including closed head, neck and back injuries, including fractures. She was exiting
Case 1:19-cv-22973-BB Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 5




       the ship onto the dock at the Port of Skagway, Alaska. At that time and place, Mai Lis Bahr

       slipped and fell near the end of a wet and slippery gangway, when the slip resistant surface,

       abruptly and without warning came to an end leaving an exposed wet metal surface. Mrs.

       Bahr fell backwards, and struck her head, back, and neck.

 9.    Plaintiff’s injuries were caused by negligence of the Defendant in failing to maintain slip

       resistance materials; failing to provide adequate railings, failing to provide a safe walkway;

       by failing to warn Plaintiff of the lack of an adequate railing; by providing a worn slip

       resistance surface material, and by failing to warn of the inadequate, and worn, slip resistant

       surface materials.

 10.   At all times material hereto the Defendant, NCL (BAHAMAS) LTD. d/b/a NCL owed a

       duty to Plaintiff to exercise reasonable care under the circumstances.

 11.   At all times material hereto, the Defendant’s actions and/or inaction created a foreseeable

       and unreasonable risk of harm to the Plaintiff, MAI LIS BAHR.

 12.   Defendant, NCL (BAHAMAS) LTD. d/b/a NCL, breached its duty owed to Plaintiff by

       committing one or more of the following acts of omissions:

       A. Allowed passengers, including the Plaintiff MAI LIS BAHR, to exit the vessel
          using a walkway that was known to be wet, without providing a sufficiently dry
          surface, without handrails and slip resistant materials on the walkway surface.

       B. By allowing a dangerous condition to exist for passengers, including Plaintiff,
          while disembarking the ship during wet and rainy conditions, on a walkway
          specifically used by Defendant for exiting the ship. (see Sampson v. Carnival
          Corp., Case No: 1:15-CV-24399-JLK [DE45] and Poole v. Carnival Corp.,
          2015 WL 1566415 at *4 (S.D. Fla. Apr. 8, 2015).

       C. By failing to or negligently monitoring, controlling or otherwise providing
          support, assistance or supervision to passengers exiting the ship in a safe
          manner (see Sampson v. Carnival Corp., Case No: 1:15-CV-24399-JLK [DE45]
          and Poole v. Carnival Corp., 2015 WL 1566415 at *4 (S.D. Fla. Apr. 8, 2015).
Case 1:19-cv-22973-BB Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 5




      D. By failing to warn passengers, including Plaintiff, when disembarking the ship,
         of the existence of wet, slippery walking surfaces- the gangway- and by failing
         to provide adequate warnings of this known and foreseeable dangerous
         conditions.

      E. Failing to inspect the subject area in a sufficient enough manner to determine
         the presence of hazardous conditions; to wit, a missing slip resistant surface on
         known wet and slippery surfaces;

      F. Failing to maintain its vessel and walkways exiting the ship in a reasonably safe
         manner;

      G. Negligently establishing and enforcing a method of operation with respect to
         inspecting walkways used by passengers entering and exiting the subject ship;

      H. Failing to provide a reasonably safe means to disembark the Plaintiff and other
         passengers at a port of call during her cruise, particularly in ports known to be
         rainy and wet, such as the port in Skagway, Alaska;

      I. Failing to properly equip the vessel, the vessel’s exit walkways, and the vessel’s
         gangways with sufficient and appropriate ramps, handrails, and other means of
         facilitating safe boarding and disembarkation by passengers, including the
         Plaintiff;

      J. Failing to provide adequate assistance to passengers, including the Plaintiff,
         while existing its ship, particularly when it is raining or had rained, and the
         gangways used to exit the ship were known or should have been known to be
         wet;

      K. Failing to adopt policies and procedures for the safe disembarkation from the
         ship by its passengers, during wet and rainy conditions known and/or
         reasonably foreseeable to the Defendant;

      L. Failing to adhere to and/or follow existing policies and procedures for the safe
         boarding and disembarking of the ship;

      M. Failing to comply with Defendant’s own internal policies and procedures
         established by its SMS, SQM and other internal operational procedures required
         by the ISM Code, IMO, SOLAS and all applicable health, building and safety
         codes and national standards in accordance with 33 CFR 96.100 et. seq., 46
         USC Section 3201 et. seq. and all Rules and Regulations, including, but not
         limited to all relevant IMO standards and NVIC’S of the United States Coast
         Guard;

      N. In other ways as may be revealed through discovery.
Case 1:19-cv-22973-BB Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 5




 13.     As a direct and proximate result of Defendant’s negligence, which was the sole proximate

         cause of Plaintiff’s accident, Plaintiff, MAI LIS BAHR, suffered bodily injuries resulting

         in pain and suffering; physical and mental pain and anguish; disability; loss of capacity for

         the enjoyment of life; expense of hospitalization and surgery and medications; loss of

         earnings; loss of the ability to earn money and impaired earnings capacity; and expenses

         for physical therapy and rehabilitation; and additional medical and nursing expenses. Said

         losses are either permanent or continuing in nature and Plaintiff will suffer these losses in

         the future.

 WHEREFORE, Plaintiff, MAI LIS BAHR demands judgment, interest and costs against

 Defendant, NCL (BAHAMAS) LTD. d/b/a NCL, a trial by jury and any such other relief to which

 the Plaintiff may be justly entitled.

         Dated: July 17, 2019.
                                               HOLZBERG LEGAL
                                               Offices at Pinecrest II
                                               7685 S.W. 104th Street, Suite 220
                                               Miami, Florida 33156
                                               Telephone: (305) 668-6410
                                               Facsimile: (305) 667-6161

                                               BY:     /s/ Glenn J. Holzberg_____
                                                       GLENN J. HOLZBERG
                                                       FL. Bar No.: 369551
